Eish, C. J.
1. Under Civil Code (1910), § 621 (4), a commercial notary .public is authorized to administer the oath provided for in § 5157 of such code, to one claiming property as not subject to an execution levied thereon.
2. An affidavit made out of this State before a notary- public of another State, with his seal attached thereto, is receivable in the courts of this State, without further authentication. Simpson v. Wicker, 120 Ga. 418 (47 S. E. 965); Ballew v. Broach, 121 Ga. 421 (49 S. E. 297).

Judgment reversed.


All the Justices concur.